Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-3, 5-6 and 9-16 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments starting on Page 6 of the response filed on 14 February 2022 reviewed carefully and the amendments of the claims 1 and 4 that are in alignment with the proposed examiners amendments sent to the applicant on 08 June 2021 would overcome the claim rejections based on 35 USC §103.

Regarding claim 1, the prior art does not disclose or suggest, in combination with all other claim limitations and the allowable feature being:
A rotor assembly for an electric machine comprising a cylindrical rotor core defining a radially-facing seat, a set of posts, a set of windings and a pair of retention cases, wherein an end portion of the first retaining portion of each of the retention cases is received by the seat; 
Prior art of record Bulatow (DE 102012205760) does not teach a retention case ensuring no radial movement having an end portion or the first retaining portion of each of the retention cases is received by the seat or the first retaining portion having an inner surface portion having an offset angle relative to the longitudinal axis or the inner surface portion is angled such to include an increasing radial dimension along the inner surface portion while moving away from the rotor core. 

Though prior art of record Wang (US 6864617) teaches the radial movement of the end turns are confined by the retaining rings, Wang fails to teach a retaining case having an end portion and the first retaining portion of each of the retention cases is received by the seat or a retaining portion having an inner surface portion having an offset angle relative to the longitudinal axis or the inner surface portion is angled such to include an increasing radial dimension along the inner surface portion. 

Though prior art of record Kimman (US 1769063) teaches a retaining portion having an inner surface portion with an offset angle, Kimman fails to teach a retention case having an end portion and the first retaining portion of each of the retention cases is received by the seat. Therefore, claim 1 is allowed and claims 2-3, 5-6 and 9-16 are allowed as they inherit all the limitations of claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729